Title: To Alexander Hamilton from Joseph Anthony, 16 May 1795
From: Anthony, Joseph
To: Hamilton, Alexander


Alexander Hamilton Esqr.
Dear Sir
Philadelphia. 16th. May. 1795
Since writing you by the last post, I have had a further Conference with Mr. Coxe, who Says he has Received Notes Nearly to the amount of the first payment of Whelan & Millers Purchase, and that he will hold himself Accountable for Mr. Churches part, when they fall due; but it Seems he has taken them in Some Such way, that he cant give all Mr Churches proportion; he talks in Such a Stammering Misterious way that I find it Difficult understanding him, and as I am Some in want of Confidence, I dont feel so Easy, tho he may mean well. He did Not like the Idea of his being held to Account for a further Quantity of Land, if there Should prove to be more than was Expected, or Included in the first Dividend; but he has at last Consented, thus to be held. He assures me he has wrote you and given a full Detail of the Business, that when I hear from you again I can better Judge how to Act; and Remain affectionately your friend.

Joseph Anthony

